




Exhibit 10.18




United Technologies Corporation
Long-Term Incentive Plan
Stock Appreciation Right
Schedule of Terms
(Rev. January 2016)




This Schedule of Terms describes the material features of the recipient’s Stock
Appreciation Right Award (the “SAR Award” or the “Award”) granted under the
United Technologies Corporation Long-Term Incentive Plan as amended and restated
effective April 28, 2014 (the “LTIP”). The Award is subject to this Schedule of
Terms and the terms, definitions, and provisions of the




--------------------------------------------------------------------------------




LTIP. The LTIP Prospectus contains detailed information about the LTIP and this
Award.

Stock Appreciation Right Award
A Stock Appreciation Right (a “SAR”) provides the recipient with the right to
the appreciation in the Common Stock of United Technologies Corporation (the
“Common Stock”) measured from the date of grant to the date of exercise. SARs
are generally exercisable if the recipient remains employed by the Company on
the vesting date in accordance with the vesting schedule set forth on the Award
Statement (see “Vesting” below.) “Company” means United Technologies Corporation
(the “Corporation”), and its subsidiaries, divisions and affiliates.
Acknowledgement and Acceptance of Award
The number of SARs awarded and the SAR grant price are set forth in the Award
Statement. The recipient must affirmatively acknowledge and accept the terms and
conditions of the SAR Award or the Award will be forfeited.
Recipients must acknowledge and accept the terms and conditions of this SAR
Award electronically via the UBS One Source website at
www.ubs.com/onesource/UTX. Recipients have 150 days from the date of grant to
acknowledge and to accept the Award.
Recipients based in certain countries must acknowledge and accept the terms and
conditions of this SAR Award by signing and returning the designated portion of
the Award Statement to the Stock Plan Administrator within 150 days from the
date of grant. These countries include Russia, Turkey, Hungary, Slovenia, and
Ukraine.
Exercise Price (or “Grant Price”)
The Grant Price represents the Fair Market Value of the Corporation’s Common
Stock on the date of grant. Fair Market Value means, as of any given date, the
closing price of the Corporation’s Common Stock on the New York Stock Exchange.
Vesting and Expiration
The vesting and expiration dates are each set forth in the Award Statement. SARs
may be exercised on or after the vesting date until the earlier of the:
(i) Expiration date specified in the Award Statement, at which time the SARs and
all associated rights lapse; or
(ii) Last day permitted following termination of employment as specified in
“Termination of Employment” on page 3.
In the event of certain types of misconduct, Awards may be forfeited, including
vested Awards and gains realized from prior exercises. See “Forfeiture of Award”
on page 4.
No shareowner rights
A SAR is the right to the appreciation in Common Stock, subject to continued
employment. The holder of a SAR has no voting, dividend or other rights accorded
to owners of Common Stock.
Exercise and Payment
While employed by the Company, SARs may be exercised on or after the vesting
date until the expiration date using the method prescribed by the Corporation.
Unexercised SARs will expire without value on the expiration date. The gross
value realized upon the exercise of a SAR will equal the difference between the
price at the time of exercise, and the Grant Price. The recipient will generally
receive shares of Common Stock upon exercise. SARs may be paid in a cash
equivalent value where local law restricts the distribution of Common Stock.
It is the responsibility of the recipient, or a designated representative, to
track the expiration of the Award and exercise SARs in a timely manner. The
Company assumes no responsibility for and will make no adjustments with respect
to SARs that expire unexercised. Any communication from the Plan Administrator
or the Company to the recipient with respect to expiration is provided as a
courtesy only.




--------------------------------------------------------------------------------






Termination of Employment
If the recipient terminates employment for any reason other than death,
Disability, or Retirement (including “Rule of 65,” detailed below), unvested
SARs will be cancelled as of the termination date.
Retirement. The recipient is eligible for Retirement under this Award if the
recipient terminates by reason of Normal Retirement or Early Retirement as
provided below:
(i)
“Normal Retirement” means termination on or after age 65;

(ii)
“Early Retirement” means termination on or after:

(a)
Age 55 with 10 or more years of continuous service as of the date of
termination; or

(b)
Age 50, but before age 55, and the sum of age and continuous service adds up to
65 or more (“Rule of 65”).



Upon Normal Retirement, SARs held for more than one year will immediately vest
and become exercisable. Vested SARs may be exercised until the expiration of
their term.
Upon Early Retirement on or after age 55, unvested SARs held for more than one
year will immediately vest and become exercisable. Provided the Company consents
to the recipient’s Retirement, vested SARs may be exercised until the expiration
of their term. Otherwise, vested SARs may be exercised for three years following
the date of termination or until the expiration of the SAR, whichever is
earlier.
Upon Early Retirement prior to age 55, unvested SARs held for more than one year
will immediately vest and become exercisable. Provided the Company consents to
the recipient’s Retirement, vested SARs may be exercised for five years
following the date of termination or until the expiration of the Option,
whichever is earlier. Otherwise, vested SARs may be exercised for three years
following the date of termination or until the expiration of the Option,
whichever is earlier.
The Company’s consent to the Retirement will be at the sole discretion of the
Company based on its ability to effectively transition the recipient’s
responsibilities as of the termination date and such other factors as it may
deem appropriate.
In all cases, SARs held for less than one year as of the termination date will
be cancelled without value.
Service used to determine eligibility for Retirement will be based on
“Continuous Service” as defined in the UTC Employee Retirement Plan.
Termination. All unvested SARs are cancelled as of the termination date.
If voluntary termination occurs before Retirement, vested SARs may be exercised
for up to 90 days (or until the expiration of the SAR, if earlier) from the date
employment with UTC is terminated.
If involuntary termination occurs, for reasons other than Termination of
Employment for Cause, before Retirement, vested SARs may be exercised for up to
one year (or until the expiration of the SAR, if earlier) from the date of such
involuntary termination.
Disability. If employment terminates by reason of Disability, vested SARs may be
exercised for up to three years from the date of termination (or until the
expiration of the SAR, if earlier). Unvested SARs will remain eligible to vest
as scheduled and may then be exercised for three years following the vesting
date.
Death. Upon a recipient’s death, all unvested SARs immediately vest. A
recipient’s estate will have three years from the date of death (or until the
expiration of the SAR, if earlier) to exercise all outstanding SARs, provided
however, that if a SAR expires prior to the expiration of the three year
extension period, the SAR will be deemed to be exercised by the recipient’s
estate as of the SAR expiration date with net proceeds held for distribution to
the estate.
Different tax rules may apply when the estate or heir exercises the deceased
employee’s SARs. A personal tax or financial advisor should be consulted under
this scenario.
Rehire. If the recipient terminates employment and is then rehired by the
Company before the end of the 90 day period immediately following the date of
termination, unexercised vested SARs and unvested SARs that were cancelled
because of the




--------------------------------------------------------------------------------




termination of employment will be reinstated. Unexercised SARs that received
accelerated vesting at termination will be subject to the original vesting
schedule upon rehire. If the recipient is rehired by the Company after the
90-day period immediately following the date of termination, the recipient will
be treated as a new employee and cancelled SARs will not be reinstated.
Forfeiture of Award
SARs, whether or not vested, shall be forfeited and the recipient will be
obligated to repay the gains realized from the exercise of SARs under the
following circumstances:
(i)
Termination of Employment for Cause;

(ii)
A restatement of financial results attributable to the recipient’s actions,
whether intentional or negligent;

(iii) If within three years following any Termination of Employment, the
Committee on Compensation and Executive Development of the Corporation’s Board
of Directors (the “Committee”) or the Company determines that the recipient
engaged in conduct that would have constituted the basis for a Termination of
Employment for Cause;
(iv)
If at any time during the twenty-four month period immediately following any
Termination of Employment, the recipient:



(A)
Solicits for employment or otherwise attempts to retain the professional
services of any individual then employed or engaged by the Company (other than a
person performing secretarial or similar services) or who was so employed or
engaged during the three month period preceding such solicitation; or



(B)
Disparages the Company, its executives, directors or products; directly or
indirectly, in any capacity or manner, makes any statement of any kind (or
cause, further, assist, solicit, encourage, support or participate in the
foregoing), whether verbal, in writing, electronically transferred or otherwise,
or discloses any items of information which, in either case are or may
reasonably be construed to be derogatory, critical or adverse to the interests
of the Company; or



(v)
If at any time during the twelve-month period following any Termination of
Employment, the recipient becomes employed by, consults for, or otherwise
renders services to any business entity or person (i) engaged in activities that
compete with the Corporation or the business unit that employed the recipient,
or (ii) that is a material customer of or a material supplier to the Corporation
or the business unit, unless the recipient has first obtained the consent of the
Executive Vice President & CHRO. A recipient shall be deemed to have been
employed by each business unit that employed the recipient within the two-year
period immediately prior to the date of the Termination of Employment. The
recipient agrees that the terms of this paragraph are reasonable. However, if
any portion of this paragraph is held by competent authority to be
unenforceable, this paragraph shall be deemed amended to limit its scope to the
broadest scope that such authority determines is enforceable, and as so amended
shall continue in effect. The Recipient acknowledges that this Award shall
constitute compensation in satisfaction of this covenant.



Adjustments
If the Corporation effects a subdivision or consolidation of shares of Common
Stock or other capital adjustment, the number of SARs (and, if applicable, the
exercise price) will be adjusted in the same manner and to the same extent as
all other shares of Common Stock of the Corporation. In the event of material
changes in the capital structure of the Corporation resulting from: the payment
of a special dividend (other than regular quarterly dividends) or other
distributions to shareowners without receiving consideration therefore; the
spin-off of a subsidiary; the sale of a substantial portion of the Corporation’s
assets; in the event of a merger or consolidation in which the Corporation is
not the surviving entity; or other extraordinary non-recurring events affecting
the Corporation’s capital structure and the value of Common Stock, equitable
adjustments shall be made in the terms of outstanding Awards, as the Committee
determines to be necessary or appro-priate to prevent an increase or decrease in
the value of SARs relative to Common Stock or the dilution or enlargement of the
rights of recipients.
Change-in-Control
In the event of a Change-in-Control or restructuring of the Company, the
Committee may (in its sole discretion) take certain actions with respect to
outstanding Awards to assure fair and equitable treatment of LTIP Award
recipients. Such actions may include the acceleration of the vesting date;
offering to purchase an outstanding Award from the holder for its equivalent
cash value (as determined by the Committee); or providing for other adjustments
or modifications to outstanding Awards as the Committee may deem appropriate.




--------------------------------------------------------------------------------






Awards Not to Affect or Be Affected by Certain Transactions
SAR Awards shall not in any way affect the right or power of the Corporation or
its shareowners to effect: (a) Any or all adjustments, recapitalizations,
reorganizations or other changes in the Corporation’s capital structure or its
business; (b) Any merger or consolidation of the Corporation; (c) Any issue of
bonds, debentures, shares of stock preferred to, or otherwise affecting the
Common Stock of the Corporation or the rights of the holders of such Common
Stock; (d) The dissolution or liquidation of the Corporation; (e) Any sale or
transfer of all or any part of its assets or business; or (f) Any other
corporate act or proceeding.
Taxes / Withholding
Recipient is responsible for all income taxes, social insurance, payroll tax,
payment on account or other tax-related items attributable to any Award
(“Tax-Related Items”). The Company shall take such steps as are appropriate to
satisfy the obligations with regard to Tax-Related Items. The Company shall have
the right to deduct directly from any payment or delivery of shares due to
recipient or from recipient’s regular compensation to effect compliance with all
Tax-Related Items including withholding and reporting with respect to the
exercise of any SAR. Acceptance of an Award constitutes affirmative consent by
recipient to such withholding. Recipient acknowledges that the ultimate
liability for all Tax-Related Items is and remains recipient’s responsibility
and may exceed the amount actually withheld by the Company. Further, if
recipient has become subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable event, recipient acknowledges
that the Company may be required to withhold or account for Tax-Related Items in
more than one jurisdiction. In those countries where there is no withholding on
account of such Tax-Related Items, recipients must pay the appropriate taxes as
required by any country where they are subject to tax. In those instances where
Company is required to calculate and remit withholding on Tax-Related Items
after shares have already been delivered, recipient shall pay the Company any
amount of Tax-Related Items that Company is required to account for. The Company
may refuse to distribute an Award if Recipient fails to comply with his or her
obligations in connection with Tax-Related Items.
Vesting / Taxes Due If recipient is subject to tax in the U.S., the value of the
Award as of the Vesting Date will be subject to FICA withholding in that same
calendar year. If recipient is responsible for a Tax-Related Item in a country
outside the U.S. (“Foreign Country”) and if pursuant to the rules regarding such
Tax-Related Item in such Foreign Country, recipient will be liable for such
Tax-Related Item prior to the date that recipient is issued shares pursuant to
this Award, the Committee, in its discretion, may accelerate vesting and
settlement of a portion of the Award to the extent necessary to pay the foreign
Tax-Related Items due (and any applicable U.S. income taxes due as a result of
the acceleration of vesting and settlement) but only if such acceleration does
not result in taxation under Section 409A (as permitted under Treasury
Regulation Section 1.409A-3(j)(4)(xi)).
Nonassignability
Unless otherwise prescribed by the Committee, no assignment or transfer of any
right or interest of a recipient in any SAR, whether voluntary or involuntary,
by operation of law or otherwise, will be permitted except by will or the laws
of descent and distribution. Any attempt to assign such rights or interest shall
be void and without force or effect.
Nature of Payments
All Awards made pursuant to the LTIP are in consideration of services performed
for the Company. Any gains realized pursuant to such Awards constitute a special
incentive payment to the recipient and shall not be taken into account as
compensation for purposes of any of the employee benefit plans of the Company.
Awards are made at the discretion of the Committee. Receipt of a current Award
does not guarantee receipt of a future Award.
Right of Discharge Reserved
Nothing in the LTIP or in any PSU Award shall confer upon any recipient the
right to continued employment or service for any period of time, or affect any
right that the Company may have to terminate the employment or service of such
recipient at any time for any reason.
Administration




--------------------------------------------------------------------------------




Awards granted pursuant to the LTIP shall be interpreted and administered by the
Committee. The Committee shall establish such procedures as it deems necessary
and appropriate to administer Awards in a manner that is consistent with the
terms of the LTIP. The Committee’s decision on any matter related to an Award
shall be binding and conclusive. Under the LTIP, subject to certain limitations,
the Committee has delegated to the Chief Executive Officer the authority to
grant Awards, and has further delegated the authority to administer and
interpret Awards to the Executive Vice President & CHRO, and to such
subordinates as he or she may further delegate. Awards to employees of the
Company who are either reporting persons under Section 16 of the Securities
Exchange Act of 1934 (“Insiders”) or members of the Company’s Executive
Leadership Group will be granted, administered, and interpreted exclusively by
the Committee.
Data Privacy
The Corporation maintains electronic records for the purpose of administering
the LTIP and individual Awards. In the normal course of plan administration,
electronic data may be transferred to different sites within the Company and to
outside service providers. Acceptance of an Award constitutes consent by the
recipient to the collection, use, processing, transmission, and holding of
personal data, in electronic or other form, as required for the implementation,
administration, and management of this Award and the LTIP by the Company or its
third party administrators within or outside the country in which the recipient
resides or works. All such collection, use, processing, transmission, and
holding of data will comply with applicable privacy protection requirements.
Government Contract Compliance
The Company’s Policy on “Business Ethics and Conduct in Contracting with the
United States Government” calls for compliance with the letter and spirit of
government contracting laws and regulations. In the event of a violation of
government contracting laws or regulations, the Committee reserves the right to
revoke any outstanding Award.
Interpretations
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the LTIP. This Schedule of Terms and
each Award Statement are subject in all respects to the terms of the LTIP. In
the event that any provision of this Schedule of Terms or any Award Statement is
inconsistent with the terms of the LTIP, the terms of the LTIP shall govern. Any
question concerning administration or interpretation arising under the Schedule
of Terms or any Award Statement shall be determined by the Committee or its
delegate, and such determination shall be final and conclusive upon all parties
in interest. If this Schedule of Terms or any other document related to this
Award is translated into a language other than English and a conflict arises
between the English and translated version, the English version will control.
Governing Law
The LTIP, this Schedule of Terms and the Award Statement shall be governed by
and construed in accordance with the laws of the State of Delaware.
Additional Information
Questions concerning the Plan or Awards and requests for Plan documents shall be
directed to:
    Stock Plan Administrator
stockoptionplans@utc.com


OR
United Technologies Corporation
Attn: Stock Plan Administrator
4 Farm Springs
Farmington, CT 06032
    
The Corporation and / or its approved Stock Plan Administrator will send any
Award-related communications to the recipient’s email address or physical
address on record. It is the responsibility of the recipient to ensure that both
the e-mail and physical address on record are up-to-date and accurate at all
times to ensure delivery of Award-related communications.


